COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
 ELIZABETH QUIROZ, AS NEXT                       §
 FRIEND OF JOSEPH CARDONA A/K/A                                  No. 08-14-00073-CV
 JOSEPH QUIROZ,                                  §
                                                                    Appeal from the
                              Appellant,         §
                                                                  205th District Court
 v.                                              §
                                                               of El Paso County, Texas
 JORGE FABIO LLAMAS-SOFORO,                      §
 M.D., INDIVIDUALLY, JORGE FABIO                                   (TC# 2008-2694)
 LLAMAS-SOFORO, M.D., P.A., D/B/A                §
 EL PASO EYE CARE CENTER, LUIS
 ALBERTO AYO, M.D., PEDIATRIX                    §
 MEDICAL GROUP OF TEXAS, P.A.,
 PEDIATRIX MEDICAL GROUP, INC.,                  §
 ROY JOHN CAVIGLIA, M.D.,
 FORTUNATO PEREZ-BENAVIDES,                      §
 M.D., AND JOSE BERNARDO
 ARELLANO, M.D.,                                 §

                              Appellees.

                                 MEMORANDUM OPINION

       Before the Court is Appellant’s Unopposed Motion for Partial Voluntary Dismissal in

which Appellant seeks to dismiss this appeal with prejudice as to Appellees Luis Alberto Ayo,

M.D., Pediatrix Medical Group of Texas, P.A., Pediatrix Medical Group, Inc., Roy John Caviglia,

M.D., Fortunato Perez-Benavides, M.D., and Jose Bernardo Arellano, M.D. because Appellant has

abandoned her appellate claims against these parties and does not seek relief from the trial court’s

final judgment as to them. See TEX.R.APP.P. 42.1(a)(1).
       The Court has considered the unopposed motion, finds dismissal of the identified

Appellees will not prejudice the remaining parties to the appeal, and concludes the motion should

be granted. The appeal is dismissed with prejudice against Appellees Luis Alberto Ayo, M.D.,

Pediatrix Medical Group of Texas, P.A., Pediatrix Medical Group, Inc., Roy John Caviglia, M.D.,

Fortunato Perez-Benavides, M.D., and Jose Bernardo Arellano, M.D. only. The appeal will

continue as to Appellees Jorge Fabio Llamas-Soforo, M.D. and Jorge Fabio Llamas-Soforo M.D.

P.A. d/b/a El Paso Eye Care Center. The style of the case is accordingly modified to Elizabeth

Quiroz, as Next Friend of Joseph Cardona A/K/A Joseph Quiroz v. Jorge Fabio Llamas-Soforo,

M.D., Individually, Jorge Fabio Llamas-Soforo, M.D., P.A., d/b/a El Paso Eye Care Center.

Appellant’s motion does not represent the parties have agreed as to costs of appeal. In the

absence of an agreement between the parties, the costs of appeal as to the dismissed Appellees are

taxed against Appellant. See TEX.R.APP.P. 42.1(d).



                                             PER CURIAM
July 15, 2015

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                                2